Exhibit 10.1
Amendment to Employment Agreement
     This Amendment dated as of May 15, 2009 (the “Amendment”) relates to the
Employment Agreement dated August 28, 2007 between RXi Pharmaceuticals
Corporation (“Employer”) and Stephen J. DiPalma (“Employee”) (the “Agreement”).
     WHEREAS, Employer and Employee entered into the Agreement under which
Employee is to serve as Employer’s Chief Financial Officer on the terms set
forth in the Agreement;
     WHEREAS, Employer and Employee desire to amend the Agreement as a
consequence of the Compensation Committee’s vote to delete subparagraph 5.1(g)
from the Agreement;
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto agree with each other that the Agreement
shall be amended further, effective as of the date hereof, as follows:
     Changes to Agreement:
     Article 5.1 is hereby amended as follows:
     “Subparagraph 5.1(g) is hereby deleted in its entirety.”
     IN WITNESS HEREOF, the parties hereto have caused this Amendment to be duly
executed by authorized representatives as of the day and year indicated above.

                      RXi PHARMACEUTICALS CORP.   STEPHEN J. DIPALMA    
 
                   
By:
          By:        
 
               
 
  Name:   Tod Woolf, Ph.D.            
 
  Title:   President and CEO            

